                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

In re:                                                      Case No. 14-21208-dob
         Larry L Harmon
         Sharon K Harmon
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Thomas McDonald, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/23/2014.

         2) The plan was confirmed on 07/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/13/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was discharged under U.S.C. § 1328(b) on 08/09/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $231,791.07.

         10) Amount of unsecured claims discharged without payment: $191,058.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)



  14-21208-dob        Doc 74      Filed 10/09/18     Entered 10/09/18 09:01:44         Page 1 of 4
Receipts:

          Total paid by or on behalf of the debtor                    $11,374.00
          Less amount refunded to debtor                                  $24.79

NET RECEIPTS:                                                                                           $11,349.21


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $6,000.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                                 $620.68
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $6,620.68

Attorney fees paid and disclosed by debtor:                         $5,036.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim       Principal      Int.
Name                                        Class    Scheduled      Asserted         Allowed        Paid         Paid
Advanced Diagnostic Imaging              Unsecured          79.79           NA              NA            0.00       0.00
AllTemp Comfort Inc                      Unsecured         220.84           NA              NA            0.00       0.00
Altair OH XIII LLC                       Unsecured      4,350.35           0.00        4,692.90           7.31       0.00
Altair OH XIII LLC                       Unsecured            NA         374.54          374.54           0.00       0.00
Amazon.com                               Unsecured      7,325.00            NA              NA            0.00       0.00
AT & T                                   Unsecured         641.22           NA              NA            0.00       0.00
AT&T Mobility II LLC                     Unsecured         550.00          0.00          641.22           0.00       0.00
Back in Motion Rehabilitation            Unsecured         173.46           NA              NA            0.00       0.00
Becket and Lee LLP-EFT                   Unsecured           1.00        170.45          170.45           0.00       0.00
Bill Me Later                            Unsecured      5,231.00            NA              NA            0.00       0.00
Bluewater Federal Credit Union           Unsecured          50.97           NA              NA            0.00       0.00
CACH LLC                                 Unsecured      2,146.99           0.00        2,693.68           0.00       0.00
CACH LLC                                 Unsecured      2,893.17           0.00        3,197.05           0.00       0.00
Chase Bank USA, NA                       Unsecured      5,243.66            NA              NA            0.00       0.00
Chase Bank USA, NA                       Unsecured      7,795.21            NA              NA            0.00       0.00
Chase Bank USA, NA                       Unsecured     26,916.62            NA              NA            0.00       0.00
Chase Bank USA, NA                       Unsecured     13,856.30            NA              NA            0.00       0.00
Chase Bank USA, NA                       Unsecured     23,497.85            NA              NA            0.00       0.00
Chase Bank USA, NA                       Unsecured      3,754.00            NA              NA            0.00       0.00
Chase Bank USA, NA                       Unsecured     20,454.13            NA              NA            0.00       0.00
Citizens Bank                            Unsecured           1.00           NA              NA            0.00       0.00
City of Caro Treasurer                   Unsecured         100.00           NA              NA            0.00       0.00
Covenant Medical Center                  Unsecured         313.98           NA              NA            0.00       0.00
Covenant Path Assoc                      Unsecured           8.92           NA              NA            0.00       0.00
Department Stores National Bank/Macy's   Unsecured      1,595.38           0.00        1,875.90           0.00       0.00
Department Stores National Bank/Macy's   Unsecured           1.00           NA              NA            0.00       0.00
Discover Bank                            Unsecured         816.46          0.00          967.80           0.00       0.00
Elder Beerman                            Unsecured          50.00           NA              NA            0.00       0.00
Federal National Mortgage Association    Unsecured     99,150.00     95,421.95        95,421.95           0.00       0.00
FIA Card Services, NA As Successor to    Unsecured      2,891.88            NA              NA            0.00       0.00
FIA Card Services, NA As Successor to    Unsecured       1,751.11           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)



  14-21208-dob            Doc 74         Filed 10/09/18       Entered 10/09/18 09:01:44               Page 2 of 4
Scheduled Creditors:
Creditor                                            Claim         Claim         Claim         Principal       Int.
Name                                      Class   Scheduled      Asserted      Allowed          Paid          Paid
First National Bank of Omaha          Unsecured      3,991.72            NA           NA              0.00        0.00
First National Bank of Omaha          Unsecured      3,991.00            NA           NA              0.00        0.00
FirstMerit Bank f/k/a Citizens Bank   Unsecured     38,400.00     17,500.00     17,500.00        4,657.46         0.00
FirstMerit Bank f/k/a Citizens Bank   Unsecured           0.00    23,268.75     23,268.75            36.25        0.00
GECRB/Home Design                     Unsecured           1.00           NA           NA              0.00        0.00
Home Depot                            Unsecured         179.69           NA           NA              0.00        0.00
Martineau Hackett Romashko & O'Niel   Unsecured         515.62           NA           NA              0.00        0.00
PRA Receivables Management LLC EFT    Unsecured      6,222.77           0.00     6,388.26             9.95        0.00
Quest Diagnostics Inc                 Unsecured          75.87           NA           NA              0.00        0.00
Quest Diagnostics Inc                 Unsecured          15.51           NA           NA              0.00        0.00
Saginaw Valley Bone & Joint Center    Unsecured         195.88           NA           NA              0.00        0.00
SpeedConnect                          Unsecured         160.85           NA           NA              0.00        0.00
Synchrony Bank                        Unsecured      1,093.76           0.00     1,093.76             0.00        0.00
Talmer Bank and Trust                 Unsecured         983.00           NA           NA              0.00        0.00
Talmer Bank and Trust                 Unsecured         892.35        886.35       886.35             0.00        0.00
TD Bank USA NA                        Unsecured      7,538.55       7,778.23     7,778.23            12.12        0.00
Team One Credit Union                 Unsecured      3,391.58           0.00     3,493.87             5.44        0.00
Team One Credit Union                 Unsecured      3,247.55       3,138.43     3,138.43             0.00        0.00
Thrift Savings Plan                   Secured        8,290.50            NA           NA              0.00        0.00


Summary of Disbursements to Creditors:
                                                                   Claim           Principal                 Interest
                                                                 Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                            $0.00               $0.00                   $0.00
      Mortgage Arrearage                                          $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                                     $0.00               $0.00                   $0.00
      All Other Secured                                     $112,921.95           $4,657.46                   $0.00
TOTAL SECURED:                                              $112,921.95           $4,657.46                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                  $0.00                  $0.00               $0.00
       Domestic Support Ongoing                                    $0.00                  $0.00               $0.00
       All Other Priority                                          $0.00                  $0.00               $0.00
TOTAL PRIORITY:                                                    $0.00                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                  $60,661.19                  $71.07               $0.00


Disbursements:

         Expenses of Administration                                 $6,620.68
         Disbursements to Creditors                                 $4,728.53

TOTAL DISBURSEMENTS :                                                                               $11,349.21


UST Form 101-13-FR-S (09/01/2009)



  14-21208-dob           Doc 74       Filed 10/09/18       Entered 10/09/18 09:01:44              Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Thomas McDonald
                                                                  Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)



  14-21208-dob         Doc 74      Filed 10/09/18      Entered 10/09/18 09:01:44           Page 4 of 4
